UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-54664 iTALK, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 W. Cypress Creek Road; #111 Fort Lauderdale, Florida 33309 (Address of principal executive offices) (zip code) (877) 652-3834 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ. As of January 22, 2014, there were 49,457,680 shares of registrant’s common stock outstanding. iTALK, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed consolidated balance sheets as of November 30, 2013 (unaudited) and August 31, 2013 3 Condensed consolidated statements of operations for the three months ended November 30, 2013 and2012 (unaudited) 4 Condensed consolidated statement of stockholders’ deficit for the three months ended November 30, 2013 (unaudited) 5 Condensed consolidated statements of cash flows for the three months ended November 30, 2013 and 2012 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-18 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-26 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 26 ITEM 4. Controls and Procedures 26 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3. Defaults Upon Senior Securities 28 ITEM 4. Mine Safety Disclosures 28 ITEM 5. Other Information 28 ITEM 6. Exhibits 28 SIGNATURES 29 2 ITEM 1. FINANCIAL STATEMENTS iTALK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS November 30, August 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid and other expenses Total current assets Property and equipment, net Other assets: Customer lists, net Domain rights Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Settlement payable - Notes payable Convertible note payable, short term portion, net of debt discount of $225,534 Stock based payable Advances payable Advances payable, related party Loans payable, related party Derivative liability - Total current liabilities Long term debt: Convertible note payable, long term, net of debt discount of $56,384 - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value; 50,000,000 and -0- shares authorized; 50,000,000 and -0- shares issued and outstanding as of November 30, 2013 and August 31, 2013; respectively Series A Preferred Stock, $0.001 par value; 5 and -0- shares designated, 5 and -0- shares issued and outstanding as of November 30, 2013 and August 31, 2013, respectively - - Series B Preferred Stock, $0.001 par value; 49,999,995 and-0- shares designated, 49,999,995 and -0- shares issued, -0- and -0-shares outstanding as of November 30, 2013 and August 31, 2013, respectively - Common stock, $0.001 par value, 500,000,000 shares authorized; 48,957,680 and 46,350,000 shares issued and outstanding as of November 30, 2013 and August 31, 2013, respectively Additional paid in capital Common stock subscriptions - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 iTALK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended November 30, REVENUES: Sales $ $
